EXHIBIT A
               Martinez v. Budo Maintenance Corp. et al. Docket No. 1:19-cv-03302 (VSB)
                           CHAYA M. GOURARIE – ATTORNEY HOURS
DATE                 ACTIVITY                                                          TIME
Feb. 29, 2019        Initial client consultation: retainer executed                    1.3
Apr 9, 2019          Drafted complaint                                                 2.4
Apr 10, 2019         Drafted complaint, Cont.                                          1.9
Apr 12, 2019         Final revisions to complaint                                      0.8
Apr 12, 2019         Worked with paralegal AG to prepare for filing and filing         0.5
                     complaint
Apr 17 2019          Spoke to Gina Dwier of Sherman Property Management re             0.3
                     wrong party was served
Apr 24, 2019         Reviewed cease and desist correspondence from Sherman             0.4
                     Property Management re wrong party being served; responded
                     by email
Apr 25, 2019         Worked with paralegal KS to prepare stip of dismissal for wrong   0.3
                     party and sent same to counsel
Apr 29, 2019         Worked with paralegal KS to file stip of voluntary dismissal re   0.1
                     wrong party
May 12, 2019         Reviewed proposed extension letters from opposing counsel         0.2
                     Stuart Weinberger; approved same
May 12, 2019         Phone conversation with opposing counsel Mr. Weinberger re        0.4
                     merits of case
May 22, 2019         Email to paralegal AG regarding questions to ask Plaintiff, and   0.1
                     request for documents
May 28, 2019         Email to Mr. Weinberger to set up phone call to discuss new       0.1
                     facts received from Plaintiff
May 30, 2019         Phone conversation with Mr. Weinberger re new facts received      0.3
                     from Plaintiff & upcoming court-ordered mediation
June 4, 2019         Worked with paralegal AG to obtain more documents from            0.2
                     Plaintiff
June 7, 2019         Made minor revisions to complaint and worked with paralegal       0.5
                     KS to file Amended Complaint and Amended Issuance of
                     Summons
June 11, 2019        Email exchange between counsel and Bernadette Jentsch, Esq.,      0.2
                     re selecting a date for upcoming mediation
July 8, 2019         Email to Bernadette Jentsch, Esq. to confirm consultation on      0.1
                     July 10, 2019
July 10, 2019        Email exchange with Bernadette Jentsch, Esq. to re-schedule       0.2
                     consultation
July12, 2019         Call with Bernadette Jentsch, Esq. re upcoming mediation          0.4
July 12, 2019        Email to Mr. Weinberger re rescheduling the mediation since       0.1
                     Plaintiff did not yet receive documents from opp counsel
July 17, 2019        Email exchange between counsel and Bernadette Jentsch, Esq.,      0.2
                     re selecting a new date for mediation


                                                   1
July 17, 2019     Email to paralegal to advise Plaintiff of mediation adjournment      0.1
                  and set up phone or in-person meeting with him
July 19, 2019     Email to Mr. Weinberger re confirming new date for mediation         0.1
July 24, 2019     Email to opp counsel requesting their production in advance of       0.1
                  meeting with Plaintiff
July 26, 2019     Reviewed production from Defendants. Gave paralegal KS               0.8
                  breakdown of time and payrate to created damages charts.
July 26, 2019     Meeting with Plaintiff and Ms. Nieves, interpreter, to review        1.1
                  Defendant’s production and explain same to Plaintiff
July 31, 2019     Email exchange between counsel and Bernadette Jentsch, Esq.,         0.2
                  re confirming new date for mediation – August 26, 2019
August 2, 2019    Confirmed with Plaintiff his availability for mediation on           0.1
                  August 26, 2019
August 2, 2019    Email exchange between counsel and Bernadette Jentsch re final       0.2
                  confirmation as to all attorneys and all clients for mediation on
                  August 26, 2019
August 6, 2019    Confirmed with Ms. Nieves her availability to attend mediation       0.1
                  on August 26, 2019, as interpreter
August 6, 2019    Worked with paralegal KS on Plaintiff’s damages charts               1.3
August 7, 2019    Providing paralegal with further directions re Plaintiff’s damages   0.3
                  charts
August 21, 2019   Received additional pre-mediation production from Defendants;        0.6
                  reviewed same.
August 21, 2019   Email to paralegal GB re printing and binding production             0.1
August 21, 2019   Worked with paralegal GB on second damages chart for Plaintiff       0.5
August 22, 2019   Phone conversation with opposing counsel Mr. Beldner re              0.3
                  upcoming mediation
August 22, 2019   Final revisions to damages chart with GB                             0.3
August 23, 2019   Compiled production to send opp counsel and sent same via            0.4
                  email.
August 23, 2019   Drafted mediation statement                                          1.3
August 24, 2019   Finalized mediation statement and sent same to mediator              0.7
August 25, 2019   Sent opposing counsel Plaintiff’s damages chart and made             0.2
                  formal demand for both companies
August 26, 2019   Mediation: morning session with Budo Maintenance was                 8.4
                  afternoon session with New Hope, LLC. Both companies settled.
August 28, 2019   Email exchange with counsel re adjourning conf.                      0.2
Sept. 10, 2019    Computed breakdown for settlement and e-mailed same to opp           0.3
                  counsel
Sept. 24, 2019    Received settlement agreement drafts from opp counsel;               0.5
                  reviewed same
Sept. 26, 2019    Sent opp counsel several revisions to settlement agreements          0.2
Sept. 27, 2019    Received revised draft of settlement agreements from opp             0.2
                  counsel; reviewed same




                                                 2
Oct. 2, 2019     Email to paralegal AG to advise Plaintiff re coming into office to   0.1
                 sign settlement agreement
Oct. 15, 2019    Meeting with Plaintiff and Ms. Nieves re signing settlement          1.2
                 papers and relevant tax papers
Oct. 15, 2019    Oversaw paralegal KS sending signed settlements and relevant         0.2
                 tax papers to opp counsel
Oct. 16, 2019    Received email from Mr. Beldner re minor corrections to stip of      0.3
                 dismissal; agreed with his proposed revisions; implemented
                 same
Oct. 25, 2019    Drafted letter to court seeking extension of time to file fairness   0.2
                 letter; filed same.
October 26, 2019 Drafted fairness letter                                              3.1
Nov. 3, 2019     Drafted fairness letter, cont. & prepared all relevant exhibits      1.7
Nov. 3, 2019     Filed Settlement Agreement and Motion for Settlement                 0.2
                 Approval. Document
Nov. 11, 2019    Call with Plaintiff and SM re status of settlement                   0.2
Nov. 26, 2019    Call with Plaintiff and SM re status of settlement                   0.1
Dec. 17, 2019    Call with Plaintiff and SM re status of settlement                   0.1
Feb. 7, 2020     Call with Plaintiff’s wife re status of settlement                   0.2
March 6, 2020    Called chambers to find out status of settlement after receiving     0.1
                 call from client
April 27, 2020   Call from Plaintiff re status of settlement                          0.1
June 22, 2020    Call from Plaintiff’s wife re status of settlement                   0.2
Sept. 9, 2020    Reviewed Court’s Order re supplemental letter                        0.2
Sept. 25, 2020   Drafted letter to Court seeking a 2-week extension of time to file   0.3
                 supplemental letter & directed paralegal KS to file same
Oct. 14, 2020    Drafted another letter to Court seeking a 2-day extension of time    0.3
                 to file supplemental letter & directed paralegal KS to file same
Oct. 14, 2020    Conf call with Plaintiff and Ms. Nieves re status of settlement      0.8
Oct. 18, 2020    Drafted supplemental letter to Court                                 2.9
TOTAL                                                                                 42.1
HOURLY                                                               $400.00 (hour)   $16,840.00
RATE




                                                 3
